Case 1:19-cr-00164-ALC Document 45 Filed 08/27/20 Page 1of1

PETER J. GLEASON, PC

PETER ). GLEASON

 

935 SOUTH LAKE BLVD.

 

oe SUITE 17
ATTORNEY AT LAW MAHOPAC, NEW YORK. 10541
(S48) 872-3546
FAX: (212) 431-3378
August 20, 2020 PIGLEASON@AOL.COM
By ECF
met Peete USDC SDNY
Hon. Andrew L. Carter Jr. DOCUMENT ELECTRONICALLY
United States District Court FILED
Southern District of New York DOC#:
500 Pearl Street DATE FILED: = 277-2G

New York, NY 10007

 

Dear Judge Carter,

lam counsel to Mr. Alexander in SEC v. Alexander, 19 Civ. 1161 (KPF}. I write
to request a modification of the conditions of Mr. Alexander's release. |

By order dated January 13, 2020 (January 13 Order’), this Court provided that
Mr. Alexander was permitted to communicate with any other individuals with whom
communications would otherwise be barred by the Court's earlier order of May 9.
2019, so long as the communications took place in the presence of Brian Jacobs, who
is counsel to Mr. Alexander in the criminal case.

| respecttully request that the Court modify the January 13 Order to provide that
any communications permitted by that Order in Mr. Jacobs's presence would likewise
be permitted if they took place in my presence, instead of Mr. Jacobs, to the extent the
communications are in furtherance of my representation of Mr. Alexander in the civil
case.

AUSA Elisha Kobre has confirmed that the government has no objection to this
requested modification.”

Thank you in advance for your attention in this matter. | remain

Very Truly Yours,

ification is Y granted

 

  

PIG/ep

 

 

Andrew L. Carter JUS... )
Datéd: August 21, 2628
| NY, New York —

 

 
